
	
		I
		112th CONGRESS
		1st Session
		H. R. 2529
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Ms. Jenkins (for
			 herself, Ms. Berkley,
			 Mr. Burton of Indiana,
			 Mr. Braley of Iowa,
			 Mr. Latta,
			 Mr. Tiberi,
			 Mr. Austria,
			 Mrs. Capito,
			 Mr. Jones,
			 Mr. Coble,
			 Mr. Sullivan,
			 Mr. McKinley,
			 Mr. Frank of Massachusetts,
			 Mr. Paul, Mr. Hultgren, Mr.
			 Bilbray, Mrs. Blackburn,
			 Mr. Posey, and
			 Mrs. Ellmers) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to repeal distributions for medicine qualified only if for prescribed drug or
		  insulin.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Access to Medication
			 Act.
		2.Repeal of
			 distributions for medicine qualified only if for prescribed drug or
			 insulinSection 9003 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the
			 amendments made by such section are repealed; and the Internal Revenue Code of
			 1986 shall be applied as if such section, and amendments, had never been
			 enacted.
		3.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any
			 other provision of law, of all available unobligated funds, appropriated
			 discretionary funds are hereby rescinded in such amounts as determined by the
			 Director of the Office of Management and Budget such that the aggregate amount
			 of such rescission equals the reduction in revenues to the Treasury by reason
			 of the repeal, and amendments, made by section 2.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Veterans
			 Affairs or the Social Security Administration.
			
